Citation Nr: 0010354	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 
1997, for the assignment of a 10 percent rating for the 
service-connected residuals of a fracture of the left lower 
arm.  

2.  Entitlement to an effective date earlier than April 29, 
1997, for the assignment of a 10 percent rating for the 
service-connected scar of the forehead.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARINGS ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1998.  

In January 2000, the veteran testified at a hearing in 
Washington, D.C. before the undersigned Member of the Board.  



FINDINGS OF FACT

1.  In a February 1962 decision, the Board denied the 
veteran's claim for compensable ratings for the service-
connected scar of the forehead and residuals of fracture of 
the left lower arm.  

2.  The veteran's claims for increase were received by VA on 
April 29, 1997.  

3.  The earliest medical evidence received in connection with 
the claim for increase was a VA examination scheduled in 
August 1997 to evaluate the severity of the service-connected 
disabilities.  



CONCLUSION OF LAW

The criteria for an effective date earlier than April 29, 
1997 for the assignment of 10 percent ratings for the 
service-connected left lower arm disability and scar of the 
forehead have not been met. 38 U.S.C.A. §§ 5110, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400(o) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

By a rating action in July 1956, service connection was 
granted for a residual scar, forehead and residual fracture, 
left lower arm, evaluated at a noncompensable level on 
November 28, 1955.  

In a decision in February 1962, the Board denied the 
veteran's claim for a compensable rating for the service-
connected residuals of the laceration of the forehead and the 
fracture residuals of the left forearm.  The veteran was 
notified of that determination by letter dated in March 1962.  

On April 29, 1997, the RO received the veteran's claim for 
increased ratings for the service-connected forehead scar and 
residuals of the fracture of the left forearm.  

On VA examination in August 1997, the veteran reported having 
had inservice injuries and indicated that he was receiving no 
treatment at the present time.  As for the scars, the veteran 
indicated that there were no symptoms attributable to the 
scars.  On examination, the examiner described four scars.  
The examiner noted the presence of a scar on the mid palmar 
surface of the left lower arm that was .05 cm. in diameter.  
It was hypopigmented, slightly depressed, nontender and did 
not adhere to the skin.  There was no ulceration, breakdown 
of the skin, tissue loss, inflammation or keloid formation.  
The examiner also noted two scars on the forehead which were 
oblique, faint and about .5 cm. in length.  A scar on the 
extensor surface, lateral aspect was noted by the veteran, 
but not visualized by the examiner.  

On the portion of the August 1997 examination pertaining to 
the residuals of fracture of the left lower arm, the examiner 
noted that the veteran had had no period of flare-up, did not 
use a brace or sling and had no other constitutional symptoms 
of bone disease.  The examiner indicated that there were no 
symptoms of pain, weakness, stiffness, swelling, heat, 
redness or drainage.  There was no locking or abnormal 
motion.  The examiner noted the range of motion of the left 
elbow joint and that there was normal movement.  The examiner 
indicated that there was no residual effect of the fracture 
of the left radius.  X-ray studies of the left wrist showed 
evidence of mild degenerative changes of the radiocarpal 
joint and the distal radioulnar joint and also the 
intercarpal joint between the navicular bones.  There was 
also evidence of subchondral radiolucent areas within the 
distal end of the ulna.  

By rating action in October 1997, the RO assigned a 10 
percent rating for the service-connected residuals of a 
fracture of the left lower arm on the basis of the findings 
shown on the August 1997 VA examination.  A separate 10 
percent evaluation was assigned for the service-connected 
scar of the forehead.  Each 10 percent rating was made 
effective on April 29, 1997.  

The veteran contends in connection with the present appeal 
that he should be assigned an effective date earlier than 
April 29, 1997 for the award of 10 percent ratings for the 
service- connected left arm disability and scar of the 
forehead.  

The applicable regulations concerning effective dates state 
that, except as otherwise provided, the effective date for an 
increased evaluation will be the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  

Pursuant to the provisions of 38 C.F.R. § 3.400(o)(2), the 
effective date in this case can be earlier than one year 
prior to April 29, 1997, but only if it was factually 
ascertainable that the veteran's left lower arm disability 
and scar of the forehead had increased in severity during 
that period.  

However, the record contains no evidence referable to either 
the left lower arm disability or forehead scar earlier than 
the August 1997 VA medical examination scheduled in 
connection with the veteran's claim for increase.

While the veteran argues that he has experienced related 
problems since the time of the service injury, he has not 
identified any treatment source for either service-connected 
disabilities in his initial claim.  At the time of the August 
1997 VA examination, the veteran noted that he had not had 
any treatment for the service-connected disabilities.  Thus, 
the veteran has not submitted any competent evidence to 
support his lay assertions of increased disability at a date 
earlier than the date of his claim in April 1997.  

As it cannot factually ascertained in connection with the 
claim for increase that the veteran's left arm disability and 
scar of the forehead had increased in severity prior to the 
date of claim, the claim for an effective date earlier than 
April 29, 1997 for increased disability compensation must be 
denied by operation of law.  38 C.F.R. § 3.400(o)(2).  

The Board is cognizant of the veteran's argument that he is 
entitled to compensable ratings as of November 1955, the 
effective date of the grant of service connection for those 
disabilities; however, the law specifically provides in this 
case that the later of two dates, when entitlement arose or 
when the claim was received, will be the date of entitlement 
for increased VA benefits.  38 C.F.R. § 3.400.  

In addition, the record is devoid of any communication from 
or action on the part of the veteran or his representative 
which could constitute a claim or indicate an intent to apply 
for an increased rating after the Board decision in February 
1962 or before April 29, 1997, when the RO received his claim 
for increase.  Absent specific allegations of clear and 
unmistakable error, the Board is considered to be final and 
is not subject to further review at this time based on the 
evidence then of record.  

The veteran has also contended that the complete service 
medical records were not of record at the time of the 
February 1962 Board decision, but a review of the record 
shows that service medical records were associated with the 
claims file in January 1956 and considered in conjunction 
with his original claim of service connection.  In addition, 
there are no medical records, VA or private, pertaining to 
either disability subsequent to the Board decision or prior 
to April 29, 1997.  As the filing of the formal claim for 
increase is not shown to have been preceded by any 
ascertainable increase in disability in this case, the Board 
finds that the general rule of 38 U.S.C.A. § 5110(a) applies.  
Thus, the effective date of the claim for a compensable 
rating may be no earlier than the date the claim was 
received, that is, on April 29, 1997.  



ORDER

The claims for an effective date earlier than April 29, 1997, 
for the assignment of the 10 percent ratings for the service-
connected left lower arm disability and scar of the forearm 
must be denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


